GRIER, Circuit Justice,
laid down to the jury the meaning of the words “harbour” and “notice” as already given, and then continued: This being an action, not of debt, for the penalty of §500, but on the case, and on account of injuries for which the act saves a right of action, the plaintiff, on whom lies the burthen of proof, must show that the slaves were lost to him through the illegal interference of the defendants, or that some other appreciable loss, injury or damage was suffered by him in consequence thereof. The difference between the present action on the case for damages, and the one of Van Metre v. Mitchell [Case No. 16,805], tried before me some time since, is that the latter, being debt for a penalty given by the statute, for the mere act of harbouring or concealing, the defendant would be liable on proof of such harbour-ing or concealment, irrespective of its effects; while, in the present suit, he can recover only to the amount or actual loss, which he shows he has suffered.
Have you then evidence to satisfy your minds, that the defendant harboured or concealed the fugitives mentioned in the declaration?
Did he do this, knowing them to' be fugitives from labour, and to further promote their escape from the pursuit or reclamation of their masters?
Did he, by such harbouring and concealing, cause the escape of the fugitives, or hinder their recapture? If you find these facts to be true, your verdict should be for the plaintiff for the value of the slaves and interest, if you see fit to add it.
The jury, failing to agree on the first trial, were discharged, standing (as was said) ten for the plaintiff, and two for the defendants. Oh the second they found a verdict of guilty as to one of the defendants and damages of §2800 against him. The other defendants they found not guilty.